DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “barrel positioning housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It appears, as the examiner best understands, that claim 1 is drawn to a “barrel and accessory carrying tube”; it is, however, not clear to the examiner whether a barrel of desire caliber is positively recited, whether “a tube manufactured” is the same “tube” as “the barrel and accessory carrying tube”, whether the “tube” is 
Regarding claims 1 and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the rifle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the barrel" and “the centre”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front section", “the silencer”, and “the silencer housing”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the barrel" and “the centre”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the barrel" and “the centre”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the silencer housing extension".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the barrel" and “the silencer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 (as the examiner best understands them) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglesby (US Patent 9,528,793). Oblesby discloses a barrel and accessory carrying tube [which has the ability for allowing placement of a barrel of a desired caliber in a replaceable manner], the barrel and accessory carrying tube (105, 205, 305) is manufactured from a plastic material and [has the ability for allowing placement of accessories].  It consists of a barrel positioning housing (130, 220, 320). A barrel consists of front and rear centering housing (the barrel nut and gas block). The housing allows positioning any number of accessories on the barrel, the accessories consisting of various housings and holes (col. 1, lines .
Claim(s) 1, 4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wirth (US Patent Application Publication 2017/0336165).  Worth discloses a barrel and accessory carrying tube (7, 9) [since it does not touch the barrel it does not interfere with the replaceable manner of the barrel], manufactured from a plastic derivative material (par. 0042). A front section consists of a silencer housing extension and a silencer housing inside the silencer housing extension (see at least Fig. 2). Consisting of silencer holder pin holes (at 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641